Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This office action is in reply communication filed on 10/13/2021.
Claims 1-22 are pending.

Double Patenting
Non-Statutory
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application are drawn to the “same invention” as patent. 
It has been held that the omission an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.  Moreover, the doctrine of double patenting seeks to prevent the unjustified extension of patent exclusivity beyond the term of a patent. 

Claims 1-22 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of Loehr et al. (US Patent No 11,178,673) (referred as Loehr’s 673).
Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application are drawn to the “same invention” as the first application or patent. Moreover, although the conflicting claims are not identical, they are not patentably distinct from each other because claims of the instant application are the same scope of the claims of Loehr et al. (US Patent No 11,178,673) by adding the well-known elements and functions as set forth below:

Regarding claim 1, Loehr’s 673 discloses a base station comprising: 
memory to store configuration information; and 
processing circuitry, coupled with the memory, the processing circuitry to: 
generate a message to be transmitted to a user equipment, the message to have the configuration information to configure a timer for a logical channel of the user equipment (see claim 1, lines 1-6); and 
process a scheduling request from the user equipment requesting uplink resources (see claim 1, lines 7-8), wherein transmission of the scheduling request from the user equipment to the base station is triggered by the user equipment (see claim 1, lines 9-11):
determining that a first trigger condition is fulfilled for the logical channel based on data becoming available in a transmission buffer of the user equipment (see claim 1, lines 12-14); 
starting the timer based on the first trigger condition being fulfilled to delay transmission of the scheduling request (see claim 1, lines 15-17); and 
determining that a second trigger condition is fulfilled based on expiration of the timer (see claim 1, lines 18-19).  

Regarding claim 2, Loehr’s 673 discloses the base station according to claim 1, wherein the transmission buffer of the user equipment is used to buffer data to be transmitted in an uplink to the base station (see claim 2).  

Regarding claim 3, Loehr’s 673 discloses the base station according to claim 1, wherein the first trigger condition and the second trigger condition are, in operation, stored in the user equipment (see claim 3).  

Regarding claim 4, Loehr’s 673 discloses the base station according to claim 1, wherein the user equipment determining the first trigger condition is fulfilled comprises: determining that new data arrives in the transmission buffer when the transmission buffer is empty; or determining that new data arrives in the transmission buffer with a higher priority than data already stored in the transmission buffer (see claim 4).  

Regarding claim 5, Loehr’s 673 discloses a method executed by a base station, comprising: 
transmitting, to a user equipment, configuration information to configure a timer for a logical channel of the user equipment (see claim 5, lines 1-5); and 
receiving a scheduling request transmitted from the user equipment requesting uplink resources (see claim 5, lines 7-8), wherein transmission of the scheduling request from the user equipment to the base station is triggered by the user equipment (see claim 5, lines 9-11): 
determining that a first trigger condition is fulfilled for the logical channel based on data becoming available in a transmission buffer of the user equipment (see claim 5, lines 12-14); 
starting the timer when the first trigger condition is fulfilled to delay transmission of the scheduling request (see claim 5, lines 15-17); and 	
determining that a second trigger condition is fulfilled for the logical channel based on expiration of the timer (see claim 5, lines 18-19).  

Regarding claim 6, Loehr’s 673 discloses the method according to claim 5, wherein the transmission buffer of the user equipment is used to buffer data to be transmitted in an uplink to the base station (see claim 6).  

Regarding claim 7, Loehr’s 673 discloses the method according to claim 5, wherein the first trigger condition and the second trigger condition are stored in the user equipment (see claim 7).  

Regarding claim 8, Loehr’s 673 discloses the method according to claim 5, wherein the user equipment determining the first trigger condition is fulfilled comprises: determining new data arrives in the transmission buffer when the transmission buffer is empty, or determining that new data arrives in the transmission buffer with a higher priority than data already stored in the transmission buffer (see claim 8).  

Regarding claim 9, Loehr’s 673 discloses a method executed by a user equipment, the method comprising: 
receiving, from a base station, configuration information to configure a timer for a logical channel of the user equipment (see claim 9, lines 1-6); 
determining a buffer status report is triggered based on data for the logical channel becoming available in a transmission buffer of the user equipment (see claim 9, lines 7-9); 
starting the timer based on the buffer status report being triggered to delay transmission of a scheduling request (see claim 9, lines 10-11); 
determining a trigger condition is fulfilled based on expiration of the timer (see claim 9, lines 12-13); and 
transmitting the scheduling request based on determining that the trigger condition is fulfilled (see claim 9, lines 14-15).  

Regarding claim 10, Loehr’s 673 discloses the method according to claim 9, further comprising: buffering data to be transmitted in an uplink to the base station in the transmission buffer (see claim 10).  

Regarding claim 11, Loehr’s 673 discloses the method according to claim 9, further comprising: identifying uplink resources allocated to the user equipment based on the scheduling request; and transmitting the buffer status report to the base station in the uplink resources (see claim 11).  

Regarding claim 12, Loehr’s 673 discloses the method according to claim 9, wherein determining the buffer status report is triggered further comprises: receiving data for the transmission buffer when the transmission buffer is empty; and determining the buffer status report is triggered based on receiving the data for the transmission buffer when the transmission buffer is empty (see claim 12).  

Regarding claim 13, Loehr’s 673 discloses the method according to claim 9, wherein the data is first data and determining the buffer status report is triggered further comprises: receiving the first data for the transmission buffer; determining the first data has a higher priority than second data stored in the transmission buffer at a time of receiving the first data for the transmission buffer; and determining that the buffer status report is triggered based on receiving the first data with the higher priority (see claim 13).  

Regarding claim 14, Loehr’s 673 discloses a user equipment comprising: a transmission buffer to buffer uplink data to be transmitted to a network; 
processing circuitry coupled with the transmission buffer, the processing circuitry to: 
receive, from the network, configuration information to configure a timer for a logical channel of the user equipment (see claim 14, lines 1-9); 
determining a buffer status report is triggered based on data for the logical channel becoming available in the transmission buffer of the user equipment (see claim 14, lines 10-12); 
starting a timer based on the buffer status report being triggered to delay transmission of a scheduling request (see claim 14, lines 13-15); 
determining the trigger condition is fulfilled based on expiration of the timer (see claim 14, lines 16-17); and 
transmitting the scheduling request based on determining that the trigger condition is fulfilled (see claim 14, lines 18-19).  

Regarding claim 15, Loehr’s 673 discloses the user equipment according to claim 14, further comprising: identifying uplink resources allocated to the user equipment based on the scheduling request; and transmitting the buffer status report to the network in the uplink resources (see claim 15).  

Regarding claim 16, Loehr’s 673 discloses the user equipment according to claim 14, wherein determining the buffer status report is triggered further comprises: receiving data for the transmission buffer when the transmission buffer is empty; and determining the buffer status report is triggered based on receiving the data for the transmission buffer when the transmission buffer is empty (see claim 16).  

Regarding claim 17, Loehr’s 673 discloses the user equipment according to claim 14, wherein the data is first data and determining the buffer status report is triggered further comprises: receiving the first data for the transmission buffer; determining the first data has a higher priority than second data stored in the transmission buffer at a time of receiving the first data for the transmission buffer; and determining the buffer status report is triggered based on receiving the first data with the higher priority (see claim 17).  

Regarding claim 18, Loehr’s 673 discloses one or more non-transitory, computer-readable media having instructions that, when executed by one or more processors, cause a user equipment to: 
receive, from a base station, configuration information to configure a timer for a logical channel of the user equipment (see claim 14, lines 1-9); 
determine a buffer status report is triggered based on data for the logical channel becoming available in a transmission buffer of the user equipment (see claim 14, lines 10-12); 
start the timer based on the buffer status report being triggered to delay transmission of a scheduling request (see claim 14, lines 13-15); 
determine a trigger condition is fulfilled based on expiration of the timer (see claim 14, lines 16-17); and 
transmit the scheduling request based on determining that the trigger condition is fulfilled (see claim 14, lines 18-19).  

Regarding claim 19, Loehr’s 673 discloses the one or more non-transitory, computer-readable media of claim 18, wherein the instructions, when executed, further cause the user equipment to: buffer data to be transmitted in an uplink to the base station in the transmission buffer (see claim 10).  

Regarding claim 20, Loehr’s 673 discloses the one or more non-transitory, computer-readable media of claim 18, wherein the instructions, when executed, further cause the user equipment to: identify uplink resources allocated to the user equipment based on the scheduling request; and transmit the buffer status report to the base station in the uplink resources (see claim 15).  

Regarding claim 21, Loehr’s 673 discloses the one or more non-transitory, computer-readable media of claim 18, wherein to determine the buffer status report is triggered the user equipment is to: receive data for the transmission buffer when the transmission buffer is empty; and determine the buffer status report is triggered based on receiving the data for the transmission buffer when the transmission buffer is empty (see claim 16).  

Regarding claim 22, Loehr’s 673 discloses the one or more non-transitory, computer-readable media of claim 18, wherein the data is first data and to determine the buffer status report is triggered the UE is to: receive the first data for the transmission buffer; determine the first data has a higher priority than second data stored in the transmission buffer at a time of receiving the first data for the transmission buffer; and determine that the buffer status report is triggered based on receiving the first data with the higher priority (see claim 17). 
  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.
 
 
Claims 1-22 are rejected under 35 U.S.C. 103 unpatentable over Jersenius et al. (US 2010/0202420) in view of MOBERG et al. (WO 2009/116939).
 
Regarding claim 1, Jersenius discloses a base station [Fig. 2, 8, ¶¶ 6-8; an evolved Node B (base station) 204 with (a scheduler 202)] comprising: 
memory to store configuration information; and 
processing circuitry, coupled with the memory, the processing circuitry to: 
generate a message to be transmitted to a user equipment [Fig. 2, ¶¶ 8, 10, 12, 51; configure to respond to the SR by issue an SG 208 (e.g., resource assignments) to be transmitted to the UE]; and 
process a scheduling request from the user equipment requesting uplink resources [Fig. 2, ¶¶ 9-10; receive a scheduling request (SR) 210, also Fig. 3, ¶ 12, which SR 306 is then processed by an uplink scheduler 308 of eNodeB 304], wherein transmission of the scheduling request from the user equipment to the base station is triggered by the user equipment [Fig. 6a, ¶ 54; S616, wherein transmission of the scheduling request from the user equipment to the base station is triggered by the user equipment]:
 determining that a first trigger condition is fulfilled based on data becoming available in a transmission buffer of the user equipment [Fig. 6a, ¶¶ 53, ; S14, determining that a first trigger condition is fulfilled for the logical channel based on data becoming available in a transmission buffer of the user equipment, also Fig. 6b, ¶ 56]; and 
determining that a second trigger condition is fulfilled based on expiration of the timer [Fig. 6b, ¶ 59; step 662, the UE determines whether the amount of time that has elapsed since the last SR was transmitted exceeds a threshold].
Jersenius disclose all aspects of claim invention set forth above including determining that a first trigger condition is fulfilled based on data becoming available in a transmission buffer of the user equipment, but does not explicitly disclose the message to have the configuration information to configure a timer for a logical channel of the user equipment; determining that a first trigger condition is fulfilled “for the logical channel” based on data becoming available in a transmission buffer of the user equipment and starting the timer based on the first trigger condition being fulfilled to delay transmission of the scheduling request.
However, MOBERG discloses the message to have the configuration information to configure a timer for a logical channel of the user equipment [Fig. 7, ¶ 37; generating appropriate scheduling grants at S20, set a timer value of a prohibit timer associated with all traffic flows or alternatively associated with a particular logical channel group]; 
determining that a first trigger condition is fulfilled “for the logical channel” based on data becoming available in a transmission buffer of the user equipment [Fig. 6, 7, ¶¶ 30, 36, 38; S21, determining by detecting the presence of data packets in the buffer 36, and the LCG detector 44 detects the priority or logical channel group of each of the buffered packets by examining each packet's header]; and
starting the timer based on the first trigger condition being fulfilled to delay transmission of the scheduling request [Fig. 6, 7, ¶¶ 36, 38; a scheduling request (SR) prohibit timer 50 is set with an appropriate associated value for the detected LCG group and is started when the associated packet is detected in the buffer by the data packet detector 42].  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “the message to have the configuration information to configure a timer for a logical channel of the user equipment; determining that a first trigger condition is fulfilled for the logical channel based on data becoming available in a transmission buffer of the user equipment; and starting the timer based on the first trigger condition being fulfilled to delay transmission of the scheduling request” as taught by MOBERG in the system of Jersenius, so that it would to allow a determination that a future uplink radio resource is scheduled for use by the wireless terminal [see MOBERG; ¶ 10].

Regarding claim 2, the combined system of Jersenius and MOBERG discloses the base station according to claim 1.
Jersenius further discloses wherein the transmission buffer of the user equipment is used to buffer data to be transmitted in an uplink to the base station [¶ 58; wherein the transmission buffer of the user equipment is used to buffer data to be transmitted in an uplink to the base station].  
MOBERG also discloses wherein the transmission buffer of the user equipment is used to buffer data to be transmitted in an uplink to the base station [¶¶ 31, 38; wherein the buffer 36 of the wireless terminal or UE 14 is used to data packet to be transmitted in an uplink to the base station 12].  

Regarding claim 3, the combined system of Jersenius and MOBERG discloses the base station according to claim 1.
Jersenius further discloses wherein the first trigger condition and the second trigger condition are, in operation, stored in the user equipment [Fig. 6b, ¶¶ 56-59; wherein the first trigger condition and the second trigger condition are, in operation, stored in the user equipment].  

Regarding claim 4, the combined system of Jersenius and MOBERG discloses the base station according to claim 1.
Jersenius further discloses wherein the user equipment determining the first trigger condition is fulfilled comprises: 
determining that new data arrives in the transmission buffer when the transmission buffer is empty; or determining that new data arrives in the transmission buffer with a higher priority than data already stored in the transmission buffer [Fig. 6b, ¶¶ 56-59; S658, the UE determines whether the new data has a higher priority than the data that was in the transmit buffer when the new data arrived].

Regarding claim 14, Jersenius discloses a user equipment [Fig. 2, 7, ¶ 65; UE 700] comprising:
 a transmission buffer [Fig. 7, ¶ 64; buffer 702] transmit to buffer uplink data to be transmitted to a network; 
processing circuitry coupled with the transmission buffer [Fig. 7, ¶ 64; data processor 706], the processing circuitry to: 
receive, from the network, configuration information [Fig. 2, 6a, ¶¶ 8, 10, 51; receive, resource assignments 208/scheduling grant (SG)]; 
determining a buffer status report is triggered based on data becoming available in the transmission buffer of the user equipment [Fig. 6b, ¶¶ 51, 53, 56; S614, determine whether new data has arrived in the transmit buffer since the last buffer status report was generated or since the last time the UE performed step 616]; 
determining the trigger condition is fulfilled based on expiration of the timer [Fig. 6b, ¶ 59; step 662, the UE determines whether the amount of time that has elapsed since the last SR was transmitted exceeds a threshold]; and 
transmitting the scheduling request based on determining that the trigger condition is fulfilled [Fig. 6a, ¶ 52; transmitting the SR to the eNodeB (step 604) based on trigger event “Yes” at S616 (S658, S660, and S662 of Fig. 6b)].  
Jersenius disclose all aspects of claim invention set forth above including determining that a first trigger condition is fulfilled based on data becoming available in a transmission buffer of the user equipment, but does not explicitly disclose receive, from the network, configuration information to configure a timer for a logical channel of the user equipment; determining a buffer status report is triggered based on data “for the logical channel” becoming available in the transmission buffer of the user equipment; and starting a timer based on the buffer status report being triggered to delay transmission of a scheduling request.
However, MOBERG discloses receive, from the network, configuration information to configure a timer for a logical channel of the user equipment [Fig. 3, ¶ 27, 29-30, 37-38; receive an uplink grant from the base station (SG 310 in Fig. 3, and S606 in Fig. 6a) to configure for the wireless terminal to determine the logical channel group (LCG) associated with the buffered data (the prohibit timer is started in relation to a granted UL resource)]; 
determining a buffer status report is triggered based on data “for the logical channel” becoming available in the transmission buffer of the user equipment [Fig. 6, 7, ¶¶ 30, 36, 38; S21, determining by detecting the presence of data packets in the buffer 36, and the LCG detector 44 detects the priority or logical channel group of each of the buffered packets by examining each packet's header]; and
starting a timer based on the buffer status report being triggered to delay transmission of a scheduling request [Fig. 6, 7, ¶¶ 36, 38; S24, a scheduling request (SR) prohibit timer 50 is set with an appropriate associated value for the detected LCG group and is started when the associated packet is detected in the buffer to delay transmission of a scheduling request].  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “receive, from the network, configuration information to configure a timer for a logical channel of the user equipment; determining a buffer status report is triggered based on data for the logical channel becoming available in the transmission buffer of the user equipment; and starting a timer based on the buffer status report being triggered to delay transmission of a scheduling request” as taught by MOBERG in the system of Jersenius, so that it would to allow a determination that a future uplink radio resource is scheduled for use by the wireless terminal [see MOBERG; ¶ 10].

Regarding claim 15, the combined system of Jersenius and MOBERG discloses the user equipment according to claim 14.
Jersenius further discloses identifying uplink resources allocated to the user equipment based on the scheduling request [¶¶ 52; S606, receiving an SG of an uplink resource from the eNodeB based on the SR from S604]; and 
transmitting the buffer status report to the network in the uplink resources [Fig. 6a, ¶ 52; S608, transmitting to the eNodeB a buffer status report and/or some data depending on the allocated resource].  

Regarding claim 16, the combined system of Jersenius and MOBERG discloses the user equipment according to claim 14.
Jersenius further discloses wherein determining the buffer status report is triggered further comprises: 
receiving data for the transmission buffer when the transmission buffer is empty [Fig. 6a, ¶ 52; S602, UE waits until data is placed in the transmit buffer]; and 
determining the buffer status report is triggered based on receiving the data for the transmission buffer when the transmission buffer is empty [Fig. 6b, ¶ 53; determines whether it has data to send to the eNodeB (e.g., the UE determines whether its transmit buffer is empty)].  

Regarding claim 17, the combined system of Jersenius and MOBERG discloses the user equipment according to claim 14.
Jersenius further discloses wherein the data is first data and determining the buffer status report is triggered further comprises: 
receiving the first data for the transmission buffer [Fig. 6b, ¶¶ 56; S656, new data has arrived in the transmit buffer since a particular point in time]; 
determining the first data has a higher priority than second data stored in the transmission buffer at a time of receiving the first data for the transmission buffer [Fig. 6b, ¶¶ 56-59; S658, the UE determines whether the new data has a higher priority than the data that was in the transmit buffer when the new data arrived]; and 
determining the buffer status report is triggered based on receiving the first data with the higher priority [Fig. 6b, ¶ 57; S658, UE may determine this by comparing information in the buffer status report stored in step 612 to newly generated information reflecting the status of the current state of the transmit buffer].

Regarding claims 5-8, the claims recite a method executed by a base station to perform the functions of the base station recited as in claims 1-4 respectively; therefore, claims 5-8 are rejected along the same rationale that rejected in claims 1-4 respectively.

Regarding claims 9, 11, 12, and 13, the claims recite method executed by a user equipment to perform the functions of the user equipment recited as in claims 14, 15, 16, and 17 respectively; therefore, claims 9, 11, 12, and 13 are rejected along the same rationale that rejected in claims 14, 15, 16, and 17 respectively

Regarding claim 10, the combined system of Jersenius and MOBERG discloses the method according to claim 9.
Jersenius further discloses, further comprising: buffering data to be transmitted in an uplink to the base station in the transmission buffer [¶¶ 56, 64; buffering data to be transmitted in an uplink to the base station in the transmission buffer].

Regarding claims 18, 20, 21, and 22, the claims recite one or more non-transitory, computer-readable media to perform the functions of the user equipment recited as in claims 14, 15, 16, and 17 respectively; therefore, claims 18, 20, 21, and 22 are rejected along the same rationale that rejected in claims 14, 15, 16, and 17 respectively.

Regarding claim 19, the claim recites the one or more non-transitory, computer-readable media of claim 18 to perform the functions of the user equipment recited as in claim 10; therefore, claim 19 is rejected along the same rationale that rejected in claim 10.
 
Conclusion
In additional to references cited that are used for rejection as set forth above, Ostergaard et al. (US 2010/0284354) is also considered as relevant prior arts for rejection of in claims 1, 5, 9, 14, and 18 (See Fig. 8, ¶¶ 137-149).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG LA whose telephone number is (571)272-2588.  The examiner can normally be reached on Monday through Friday from 7:30 A.M. to 4:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHONG LA/Primary Examiner, Art Unit 2469